 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   THE UNITED STATES OF AMERICA,                       Case No.: 18cv1306 DMS (LL)
12                                      Plaintiff,
                                                         ORDER TO SHOW CAUSE
13   EX REL. MICHAEL HUCUL,
14
                              Qui Tam Plaintiff,
15
     v.
16
     THE STATE OF CALIFORNIA AND
17   ITS DEPARTMENT OF CHILD
18   SUPPORT SERVICES, ET AL.,
19                                  Defendants.

20
21         On November 5, 2018, Michael Hucul filed the present case against a wide array of
22   Defendants. In his Complaint, which he filed pro se, he alleges a claim under the False
23   Claims Act, 31 U.S.C. § 3729, et seq. In accordance with Plaintiff’s request, the Complaint
24   was filed under seal.
25         On May 6, 2019, the United States submitted to the Court its Notice of Declination
26   indicating it would not intervene in this case. Thereafter, Mr. Hucul filed a motion to
27   maintain the Complaint under seal to allow him time to “obtain an attorney and/or seek
28   direction on how to proceed with this action under 31 U.S.C. § 3730(C)(2)(a).” In that

                                                     1
                                                                                18cv1306 DMS (LL)
 1   motion, Mr. Hucul also requested “copies of the Government’s file showing it diligently
 2   investigated this matter, as required under 31 U.S.C. § 3730(a), and why it decided to
 3   decline intervention.” After that motion was filed, the Court accepted the Government’s
 4   Notice of Declination for filing, and ordered the case unsealed.
 5         In light of the United States’ decision not to intervene in this case, Mr. Hucul is
 6   ordered to show cause why this case should not be dismissed. See Stoner v. Santa Clara
 7   County Office of Education, 502 F.3d 1116, 1127 (9th Cir. 2007) (holding “a pro se relator
 8   cannot prosecute a qui tam action on behalf of the United States[.]”) Mr. Hucul shall
 9   submit a response to this Order on or before July 29, 2019.
10         IT IS SO ORDERED.
11   Dated: June 27, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               18cv1306 DMS (LL)
